DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this Application after Final Rejection. Since this Application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/31/2021 has been entered. 
Claims 1, 8 and 15 have been amended and claims 1-20 remain pending.

Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive.
Applicant argues “transmitting a unique identifier from the IoT device implies that a communication channel already exists to enable the unique identifier to be transmitted anywhere. To clarify the scope of the claims, Applicant has amended the language emphasized in the Office Action to recite that the communication channel is initiated by a software agent installed on the IoT system. Applicant respectfully submits that transmitting a unique identifier from an IoT device is not comparable to initiating a communication channel by a software agent installed on the IoT system” – Remarks: page 8.

Zou’s disclosure as explained below reasonably anticipates the Broadest Reasonable Interpretation (BRI) of the amended scope (Emphasis Added).
 
Zou discloses “in the example of operation of the example system shown in FIG. 3, the IoT device provides the device ID to the private cloud control center agent 304 through the gateway 308.  In the example of operation of the example system shown in FIG. 3, the private cloud control center agent 304 establishes a connection verification using the session key provided by the user 303 and the device ID provided by the IoT device 306.  Additionally, in the example of operation of the example system shown in FIG. 3, the IoT device 306 provides a context of the IoT device 306 to the private cloud control center agent 304.  In the example of operation of the example system shown in FIG. 3, the private cloud control center agent 304 initiates a session with the IoT device 306 based on the context of the IoT device 306” – Zou: par. 0073 and Fig. 3, wherein Zou explicitly discloses that “Examples of context of the IoT device 306 include attributes of an IoT device, a time at which an IoT device is attempting to connect, a location of an IoT device attempting to connect, a proximity to a gateway or an agent of an IoT device attempting to connect, and user info of a user an IoT device attempting to connect” – Zou: par. 0071.  Therefore, the context information (provided by the IoT device and its sensor components equivalent to the claimed software agent), is in fact equivalent to an attempt initiated by the IoT device (and its sensor components) to connect to the cloud control center. 
Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou, US2016/02121099A1 in view of Liem, US2020/0007342A1.

Per claim 1, Zou discloses a computer-implemented method for determining trust of an Internet of Things (IoT) system within a networked environment, the method comprising: 
receiving, via a communication interface in communication with the IoT system via communication channel initiated by a software agent installed on the IoT system, system data indicative of artifacts of the IoT system harvested by the software agent installed on the IoT system (Note: Examples of IoT devices 204 at least include thermostats, sensory devices, as well as, smart phones with embedded GPS application/location sensor. A sensor/sensing application within these exemplary IoT devices for collecting environmental/sensory data are inherent – par. 0041), wherein the system data is pushed across the communication channel by the software agent installed on the IoT system (in the example of operation of the example system shown in FIG. 3, the IoT device provides the device ID to the private cloud control center agent 304 the private cloud control center agent 304 establishes a connection verification using the session key provided by the user 303 and the device ID provided by the IoT device 306.  Additionally, in the example of operation of the example system shown in FIG. 3, the IoT device 306 provides a context of the IoT device 306 to the private cloud control center agent 304.  In the example of operation of the example system shown in FIG. 3, the private cloud control center agent 304 initiates a session with the IoT device 306 based on the context of the IoT device 306 – Zou: par. 0073 and Fig. 3 – Note: , wherein Zou explicitly discloses that “Examples of context of the IoT device 306 include attributes of an IoT device, a time at which an IoT device is attempting to connect, a location of an IoT device attempting to connect, a proximity to a gateway or an agent of an IoT device attempting to connect, and user info of a user an IoT device attempting to connect” – Zou: par. 0071.  Note that the IoT device collecting such context information inherently and necessary requires the sensor components within the IoT device such as at least a GPS application/location sensor);
generating, via one or more processors, a baseline characteristics profile based at least in part on the system data (the private cloud control center agent 208 can manage the IoT 204 devices using IoT device data.  IoT device data can specify device profiles of the IoT devices 204.  Device profiles can include usage behaviors of the IoT devices 204, identifications/credentials of the IoT devices 204, device types of the IoT devices 204, firmware versions of the IoT devices 204, and/or manufacturers of the IoT devices 204.  Usage behaviors can include an amount of data sent to and received by the IoT devices 204,  – Zou: par. 0046 and 0075); 
storing the baseline characteristics profile within a storage device accessible to the one or more processors (The IoT device datastore 406 functions to store IoT device data indicating device profiles of IoT devices – Zou: par. 0079). 
Zou is not relied on to explicitly disclose but Liem discloses receiving, from the software agent installed on the IoT system, updated system data indicative of updated artifacts harvested from the IoT system (an ongoing historical record of the integrity checking of one or more of the components may be maintained in the distributed ledger… the data record 802a relates to an update of a component 204, with corresponding data relating to that update… as updates are applied to software components 204, or as hardware components 204 are replaced, those updates/replacements also receive a unique identification.  These identifiers ensure that trust is only established to known entities.  Trust may be broken or fall below a predetermined threshold with an entity. This is recorded in the integrity ledger – Liem: par. 0168-0170 – Note: The network 202 of FIG. 2a may be viewed as the above-mentioned consensus network, whereby multiple components 204 (or nodes) are continuously (or regularly 
Please note that Liem also discloses “generating, via one or more processors, a baseline characteristics profile based at least in part on the system data” (one or more of the components 204 may be arranged to carry out IV tests to determine or check whether unauthorized modification of software elements of that component 204 and/or of one or more other components 204 has occurred.  Integrity values (e.g. checksums or hashes) calculated by performing these tests may be placed in the distributed ledger 500 at runtime – Liem: par. 0175); and “storing the baseline characteristics profile within a storage device accessible to the one or more processors” (the distributed ledger is used to maintain or create a dynamic record of monitored coherence of the components 204 of the system 200 and/or a dynamic record of compromises or anomalies manifested/detected at runtime--the above-mentioned examples of information stored in the data records can be used to this end – Liem: par. 0168).
Zou further discloses determining whether the updated system data indicates that the IoT system is compromised by: 
comparing the updated system data against the baseline characteristics profile (The abnormal detection management engine 606 functions to manage detection of abnormal behavior of managed IoT devices.  The abnormal detection management engine 606 can monitor behavior of an IoT device and compare the behavior to normal behavior of the IoT device to determine if the IoT device is behaving abnormally.  For example, if normal behavior of an IoT device, as indicated by IoT device data, includes an IoT device does not send and receive data during the daytime, and the abnormal detection management engine 606 observes that the IoT device is sending data during the daytime, then the abnormal detection management engine 606 can determine that the IoT device is behaving abnormally – Zou: par. 0098); and 
upon detecting a discrepancy between the updated system data and the baseline characteristics profile (the device vulnerability management engine 608 can analyze device characteristics of IoT devices to determine a vulnerability of the IoT devices.  For example, the device vulnerability management engine 608 can determine a device is vulnerable if it is running an outdated version of an operating system or firmware – Zou: par. 0101), establishing a trust metric based at least in part on the detected discrepancy (the device vulnerability management engine 608 can take remedial action based on a vulnerability of an IoT device.  The device vulnerability management engine 608 can be configured to take remedial action if a vulnerability of an IoT device rises above a threshold vulnerability level – Zou: par. 0102 – Note: a vulnerability of an IoT device rising above a threshold vulnerability level establishes a trust metric for taking a remedial action).
Further, Liem also discloses determining whether the updated system data indicates that the IoT system is compromised by: 
comparing the updated system data against the baseline characteristics profile (Verification at the verification node 204.sub.V takes place through a combination of the calculated integrity values and nonces, in comparison to the salted expected integrity values, together with a public key verification of the messages involved – Liem: par. 0175); and 
upon detecting a discrepancy between the updated system data and the baseline characteristics profile, establishing a trust metric based at least in part on the detected discrepancy (Deviation from expected values can be indicative of abnormal behaviour and maybe that an attack is being launched--e.g. a component 204 may be arranged to calculate a probability or likelihood of there being an attack being launch, and it might determine this as a higher probability when such deviation takes place – Liem: par. 0178).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zou in view of Liem to include generating, via one or more processors, a baseline characteristics profile based at least in part on the system data; storing the baseline characteristics profile within a storage device accessible to the one or more processors; receiving, from the software agent installed on the IoT system, updated system data indicative of updated artifacts harvested from the IoT system; and determining whether the updated system data indicates that the IoT system is compromised by: comparing the updated system data against the baseline characteristics profile; and upon detecting a discrepancy between the updated system data and the baseline characteristics profile, establishing a trust metric based at least in part on the detected discrepancy.
One of ordinary skill in the art would have been motivated because it would allow “provide an approach for self-protection of a networked system enabled through tamper-proofing technologies communicating through a distributed ledger” wherein “[h]ard facts and tamper evidence may be placed in a distributed integrity ledger”. It would further allow “enabling possible reactions like sending commands (e.g. go to fail-safe mode, shut-down, fail-over to backup system) or sending (over-the-air) updates” – Liem: par. 0037 – Note: mitigation actions as appropriate.

Per claim 8, it recites a system for determining trust of an Internet of Things (IoT) system within a networked environment, the system comprising: 
a communication interface in communication with the IoT system via the networked environment, wherein the communication interface is configured to receive system data indicative of artifacts of the IoT system harvested by a software agent installed on the IoT system (The computer-readable medium 202, the IoT devices 204, the gateway 206, the private cloud control center agent 208, the public network 210 and any other applicable systems or devices described in this paper can be implemented as a computer system or parts of a computer system or a plurality of computer systems.  In general, a computer system will include a processor, memory, non-volatile storage, and an interface – Zou: par. 0028 and 0031); 
a storage device (A typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor… The memory can include, by way of example but not limitation, random access memory (RAM), such as dynamic RAM (DRAM) and static RAM (SRAM).  The memory can be local, remote, or distributed – Zou: par. 0031 and 0032); and 
one or more processors (A typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor – Zou: par. 0031) collectively configured to perform the method steps recited in the method of claim 1. 
Therefore, claim 8 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 1 above.

Per claim 15, it recites a non-transitory computer-readable storage medium comprising executable portions stored thereon, wherein the executable portions are configured to, when executed by a processor (FIG. 2 depicts a diagram 200 of an example of a system for managing IoT devices through a private cloud.  The system of the example of FIG. 2 includes a computer-readable medium 202, IoT device 204-1.  . . 204-n (hereinafter referred to as "IoT devices 204") coupled to the computer-readable medium 202, a gateway 206 coupled to the computer-readable medium 202, a private cloud control center agent 208 coupled to the gateway 206, and a public network 210 coupled to the private could control center agent 208 – Zou: par. 0028), cause the processor to perform the method steps recited in the method of claim 1. 
Therefore, claim 15 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 1 above.
 
Per claims 2, 9 and 16, Zou-Liem discloses features of claims 1, 8 and 15, wherein the system data comprises one or more of: system hardware data (device types of IoT devices - Zou: par. 0046); system image data (firmware versions of the IoT devices - Zou: par. 0046); application data (applications executed by the IoT devices - Zou: par. 0046); and system behavior data (usage behaviors of the IoT devices – Zou: par. 0046- Note: also see par. 0075 and 0077).

Per claims 3, 10 and 17, Zou-Liem discloses features of claims 1, 8 and 15, wherein at least a portion of the system data is harvested from firmware of the IoT system (Device profiles can include usage behaviors of the IoT devices 204, identifications/credentials of the IoT devices 204, device types of the IoT devices 204, firmware versions of the IoT devices 204, and/or manufacturers of the IoT devices 204 - Zou: par. 0046).

Per claims 4, 11 and 17, Zou-Liem discloses features of claims 1, 8 and 15, wherein the storage device implements a storage system embodied as a blockchain ledger (the distributed ledger may be viewed as a distributed data store arranged so that: (a) each of the data records of the distributed ledger is, respectively, replicated at multiple components 204 of the plurality of components 204 of the system 200; and (b) each of the data records of the distributed ledger is stored as part of the distributed ledger after, respectively, multiple components 204 of the plurality of components 204 of the system 200 have together reached consensus on that data record.  Preferably, the distributed ledger is cryptographically protected so that authenticity and/or integrity of the data records of the distributed ledger can be verified--this could involve using blockchains or chaining the data records and storing, as part of a data record, a hash of a previous data record – Liem: par. 0137).
The same motivation to modify Zou in view of Liem applied to claim 1 above applies here.

Per claims 5, 12 and 18, Zou-Liem discloses features of claims 1, 8 and 15, further comprising steps for updating the baseline characteristics profile by: replacing at least a portion of the baseline characteristics profile with at least a portion of the updated system data (the IoT device profiling engine 404 can generate and/or an update a device profile by monitoring data transmitted to and from an IoT device... In various implementations, the IoT device profiling engine 404 can apply analytics to generate models of normal behavior of an IoT device.  Normal behavior of an IoT device can be updated/modified over time by the IoT device profiling engine 404 based on data traffic to and from the IoT device – Zou: par. 0075 and 0078).

Per claims 6, 13 and 19, Zou-Liem discloses features of claims 1, 8 and 15, further comprising steps for generating an alert upon determining that the trust metric indicates that the IoT system is compromised (Depending upon implementation-specific or other considerations, the data flow management engine 412 can alert a user that data is being transmitted in violation of an IoT firewall and/or query a user whether they want to proceed with transmission of the data – Zou: par. 0084).

Per claims 7, 14 and 20, Zou-Liem discloses features of claims 1, 8 and 15, wherein: 
generating the baseline characteristics profile comprises generating a hash based at least in part on the system data (one or more of the components 204 may be arranged to carry out IV tests to determine or check whether unauthorized modification of software elements of that component 204 and/or of one or more other components 204 has occurred.  Integrity values (e.g. checksums or hashes) calculated by performing these tests may be placed in the distributed ledger 500 at runtime. Such integrity values may be generated/altered using a randomly generated nonce which is made available in a table in the distributed ledger 500 – Liem: par. 0175); and 
comparing the updated system data against the baseline characteristics profile comprises: 
generating a hash based on the updated system data (a combination of the calculated integrity values and nonces); and comparing the hash of the updated system data against the baseline characteristics profile (Verification at the verification node 204.sub.V takes place through a combination of the calculated integrity values and nonces, in comparison to the salted expected integrity values, together with a public key verification of the messages involved – Liem: par. 0175).
The same motivation to modify Zou in view of Liem applied to claim 1 above applies here.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wettstein (US2019/0312902A1) is pertinent in that it discloses a security supervisor associated with a behavior measurement architecture (BMA) that implements verification of behavior of service-providing network endpoints or a platform of the endpoints. The security supervisor can implement and maintain the system in a pre-defined behavioral state and support the execution of applications needed to achieve desired services of the endpoint. Optionally, for example, the supervisor can take a predetermined action on the detection of undesired behavior such as issuing an alert indication, halting the system (a "kill switch") or resetting the system to a known state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREZOO SHERKAT/Examiner, Art Unit 2434